DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/776,242 filed on 01/29/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/28/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11,16 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Cavallaro et al., (Cavallaro) US 2018/0035383 (cited by applicants).
Regarding claim 11: Cavallaro at least discloses and shows in Figs. 1-2, A mobile computing device(100/200)(see ¶[0018]), comprising: a battery compartment configured to removably secure a first battery pack(134)(see ¶[0018], [0021]); an output device(display 145)(see Fig. 1, ¶[0021]; and a processor((104); Fig. 1/(204), see Fig. 2 and ¶[0018]) configured to: detect a second battery pack(274a-n) in proximity to the mobile computing device(100/200)(Note-identifying data 272a-n may also identify one or more replacement batteries 274a-n that are available...Identifying data 272a-n may also include secondary power parameters 276a-n...Secondary power parameters 276a-n of replacement batteries 274a-n may include, but are not limited to: a current location; para [0028]- available charging stations 270a-n and/or replacement batteries 274a-n are those which are identified by PMU 118 as being located within a particular geographic region and/or a predetermined proximity/radius of a current location of portable device 200; see Fig. 2 and ¶[0026],[0028]);receive battery status information from the second battery pack(274a-n)(note-identifying data 272a-n may also identify one or more replacement batteries 274a-n that are available...Identifying data 272a-n may also include secondary power parameters 276a-n...Secondary power parameters 276a-n of replacement batteries 274a-n may include, but are not limited to:...a current state of charge (SoC); see Fig. 2 and ¶[0026]-[0027]); determine whether the battery status information meets a criterion(i.e., power status; see ¶[0038],[0042]); and when the battery status information does not meet the criterion, control the output device(display 145) to generate a warning notification(power status notices 310a may include a secondary power management parameter associated with a last received identifying data 272a-n and/or SPP 276a-n and/or may include a notification; see ¶[0042])
Regarding claim 16, Cavallaro at least discloses a method, comprising: detecting a second battery pack(274a-n) in proximity to a mobile computing device(100/200) having a battery compartment configured to removably secure a first battery pack(134)(see Fig. 2 and ¶[0021],[0026],[0028]); receiving battery status information(note-identifying data 272a-n may also identify one or more replacement batteries 274a-n that are available...Identifying data 272a-n may also include secondary power parameters 276a-n...Secondary power parameters 276a-n of replacement batteries 274a-n may include, but are not limited to:...a current state of charge (SoC); see Fig. 2 and ¶[0026]-[0027]) from the second battery pack(274a-n); determining whether the battery status information meets a criterion(i.e., power status; see ¶[0038],[0042]); and when the battery status information does not meet the criterion, controlling an output device(display 145) of the mobile computing device(100/200) to generate a warning notification(note-power status notices 310a may include a secondary power management parameter associated with a last received identifying data 272a-n and/or SPP 276a-n and/or may include a notification; see ¶[0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al., (Kim) US 2018/0035384 in view of Cavallaro et al., (Cavallaro) US 2018/0035383 (both cited by applicants).
Regarding claim 1, Kim at least discloses a mobile computing device(100)(Fig. 1A; ¶[0066],[0069]), comprising: a battery compartment(102) configured to removably secure a first battery pack(battery 191 + rear case 102 + rear cover 103 form a battery pack; see ¶[0165]); an output device(151)(Fig. 1A; ¶[0141]; and a processor(180)(Fig. 1A; see ¶[0069]) configured to: (a) control the output device to generate a battery swap readiness notification(¶[0212], Fig. 6; note- referring to a second diagram of Fig. 6, as the mobile terminal receives the first input signal, it is able to output a power option on a display unit whereby the power option may include a battery swap mode)) and (b) place the mobile computing device in a low-power operational mode(¶[0214]); and responsive to securing of the second battery pack in the battery compartment in place of the first battery pack, return the mobile computing device to a full-power operational mode(¶[0231]).
Kim does not teach: detecting a second battery pack in proximity to the mobile computing device; responsive to detecting the second battery pack, performing the steps (a) and (b) with the controller.
Cavallaro discloses and shows in Figs. 1-2, factual evidence of, detecting a second battery pack(274a-n)  in proximity to the mobile computing device(100/200); responsive to detecting the second battery pack(274a-n), performing the steps (a) and (b) with the controller(see ¶[0026],[0028]).
Kim and Cavallaro are mobile computing devices analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the processor/controller of Kim to detect a second battery pack in proximity to the mobile computing device; responsive to detecting the second battery pack, performing the steps (a) and (b) with the controller for the advantages of facilitating ease of battery replacement and providing a source of alternative power source thereby generating and outputting a power management strategy, which utilizes the at least one alternate power source, as per the teachings of Cavallaro.
Regarding claim 2, Kim in view of Cavallaro discloses all the claimed invention as set forth and discussed above in claim 1. Kim discloses further comprising: a short-range communications interface(114)(see Fig. 1A, ¶[0071]). Kim does not expressly teach the  (274a-n)(Fig. 2; ¶[0026],[0028]) to detect a wireless tag associated with the second battery pack via the short-range communications interface(see ¶[0022] NFC device).
Kim and Cavallaro are mobile computing devices analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the processor of Kim further configured, in order to detect physical proximity of the second battery pack, to detect a wireless tag associated with the second battery pack, via the short-range communications interface as taught by Cavallaro in order to improve the charging efficiency and thereby maximizing battery life, as per the teachings of Cavallaro (see ¶[0034]).
Regarding claim 3, Kim in view of Cavallaro discloses all the claimed invention as set forth and discussed above in claim 1. Kim further discloses(see second and third diagrams of Fig. 10, ¶[0231]), wherein the processor is further configured to detect placement of the second battery pack in the battery compartment prior to return of the mobile computing device to the full-power operational mode.
Regarding claim 4, Kim in view of Cavallaro discloses all the claimed invention as set forth and discussed above in claim 1. Kim discloses further comprising: an input device(120)(Fig. 1A; ¶[0070], [0072]; note- the input unit includes a camera 121, a microphone 122 and a user input unit 123); wherein the processor is further configured to (see ¶[0231]).
Regarding claim 5, Kim in view of Cavallaro discloses all the claimed invention as set forth and discussed above in claim 2. Cavallaro further discloses, wherein the processor(104/204) is further configured to: 14Docket No: 153453US01receive, from the wireless tag, battery status information corresponding to the second battery pack; and determine, prior to placement of the mobile computing device in the low- power mode, whether the battery status information meets a criterion(see ¶[0018],[0026],[0027],[0042]).
Regarding claim 6, Kim discloses a method(see ¶[0197]), comprising: a mobile computing device(100)(see ¶[0066],[0069]) having a battery compartment(102) configured to removably secure a first battery pack(see Fig. 1A; ¶[0165] note-rear cover 103 is coupled to rear case 102 and shield battery 191); responsive to detecting the second battery pack, (a) controlling an output of the mobile computing device to generate a battery swap readiness notification, and responsive to securing of the second battery pack in the battery compartment in place of the first battery pack, returning the mobile computing device to a full- power operational mode(¶[0214],[0231]).
However, Kim does not expressly teach: detecting a second battery pack in proximity to a mobile computing device having a battery compartment configured to removably secure a first battery pack; responsive to detecting the second battery pack, (a) controlling an output of the mobile computing device to generate a battery swap readiness notification, and (b) placing the mobile computing device in a low-power operational mode; and responsive to securing of the second battery pack in the battery compartment in place of the first battery pack, returning the mobile computing device to a full- power operational mode.
Cavallaro discloses and shows in Figs. 1-2, factual evidence of, detecting a second battery pack(274a-n)  in proximity to the mobile computing device(100/200); responsive to detecting the second battery pack(274a-n), performing the steps (a) controlling an output of the mobile computing device to generate a battery swap readiness notification, and (b) placing the mobile computing device in a low-power operational mode; and responsive to securing of the second battery pack in the battery compartment in place of the first battery pack, returning the mobile computing device to a full- power operational mode, with the controller(see ¶[0026],[0028]).
Kim and Cavallaro are mobile computing devices analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the processor/controller of Kim to detect a second battery pack in proximity to the mobile computing device; responsive to detecting the second battery pack, performing the steps (a) and (b) with the controller for the advantages of facilitating ease of battery replacement and providing a source of alternative power source thereby generating and outputting a power management strategy, which utilizes the at least one alternate power source, as per the teachings of Cavallaro.
Regarding claim 7, Kim in view of Cavallaro discloses all the claimed invention as set forth and discussed above in claim 6. Kim discloses further comprising: a short-range communications interface(114)(see Fig. 1A, ¶[0071]). Kim does not expressly teach the  limitations of “wherein detecting physical proximity of the second battery pack includes detecting a wireless tag associated with the second battery pack, via a short-range communications interface of the mobile computing device”. Cavallaro discloses factual evidence of, wherein the processor is further configured, in order to detect physical proximity of the (274a-n)(Fig. 2; ¶[0026],[0028]) to detect a wireless tag associated with the second battery pack via the short-range communications interface(see ¶[0022] NFC device).
Kim and Cavallaro are mobile computing devices analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the processor of Kim further configured, in order to detect physical proximity of the second battery pack, to detect a wireless tag associated with the second battery pack, via the short-range communications interface as taught by Cavallaro in order to improve the charging efficiency and thereby maximizing battery life, as per the teachings of Cavallaro (see ¶[0034]).
Regarding claim 8, Kim in view of Cavallaro discloses all the claimed invention as set forth and discussed above in claim 6. Kim discloses further comprising detecting placement of the second battery pack in the battery compartment prior to returning the mobile computing device to the full-power operational mode(see ¶[0231](note- the mobile terminal can output a popup window indicating that the main battery has been loaded into the mobile terminal. As the main battery swap mode is ended, the mobile terminal can output a previous screen to a display unit).
Regarding claim 9, Kim in view of Cavallaro discloses all the claimed invention as set forth and discussed above in claim 6. Kim discloses further comprising detecting activation of an input device(120)(Fig. 1A; ¶[0070], [0072]; note- the input unit includes a camera 121, a microphone 122 and a user input unit 123) of the mobile computing device prior to returning the mobile computing device to the full-power operational mode(see ¶[0231]).
Regarding claim 10, Kim in view of Cavallaro discloses all the claimed invention as set forth and discussed above in claim 7. Cavallaro discloses further comprising: receiving, from the (see ¶[0026],[0027],[0042]).
Claims 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., (Cavallaro) US 2018/0035383 in view of KIM et al., (Kim) US 2018/0035384 (both cited by applicants).
Regarding claim 12, Cavallaro discloses all the claimed invention as set forth and discussed above in claim 11. However, Cavallaro does not expressly teach, “wherein the processor is further configured to: when the battery status information meets the criterion, place the mobile computing device in a low-power operational mode; and control the output device to generate a battery swap readiness notification”.
Kim teaches factual evidence of a mobile terminal and battery swap mode (abstract), teaches wherein the processor(180)(Fig. 1A; ¶[0069]) is further configured to: when the battery status information meets the criterion, place the mobile computing device in a low-power operational mode(¶[0214]); and control the output device to generate a battery swap readiness notification((¶[0215]).
Cavallaro and Kim are mobile terminal and computing devices analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the processor of Cavallaro configured to: when the battery status information meets the criterion, place the mobile computing device in a low-power operational mode; and control the output device to generate a battery swap readiness notification, as taught by Kim, for the advantages of improving the mobile device operation (Kim; ¶[0010]).
Regarding claim 13, Cavallaro in view of Kim discloses all the claimed invention as set forth and discussed above in claim 12. Kim further discloses an input device (120)(Fig. 1A; ¶[0070], [0072]; note- the input unit includes a camera 121, a microphone 122 and a user input unit 123); wherein the processor is further configured to detect activation of the input device prior to placing the mobile computing device in the low-power operational mode(¶[0213]-[0214],[0231]).
Regarding claim 14, Cavallaro in view of Kim discloses all the claimed invention as set forth and discussed above in claim 11. Cavallaro further teaches a memory (110)(Fig. 1, ¶[0018]), wherein the battery status information includes a charge state indicator(¶[0026]).
Cavallaro does not expressly teach that “the criterion is a threshold; and wherein the processor is further configured to retrieve the threshold from the memory”.
Kim discloses factual evidence of, the criterion is a threshold(¶[0201]); and wherein the processor is further configured to retrieve the threshold from the memory(¶[0237]). It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Kim into the device of Cavallaro by having the criterion being a threshold; and wherein the processor is further configured to retrieve the threshold from the memory, as taught by Kim, for the advantages of improving the operation during battery swap (¶[0254]).
Regarding claim 17, Cavallaro in view of Kim discloses all the claimed invention as set forth and discussed above in claim 16. Cavallaro does not teach when the battery status information meet the criterion, placing the mobile computing device in a low-power operational mode; and controlling the output device to generate a battery swap readiness notification. Kim further discloses when the battery status information meet the criterion, placing the mobile computing device in a low-power operational mode(¶[0214]); and controlling the output device ((¶[0215]). It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Kim into the device of Cavallaro so that when the battery status information meet the criterion, placing the mobile computing device in a low-power operational mode; and controlling the output device to generate a battery swap readiness notification, so as to improve the mobile device operation, as per the teachings of Kim (¶[0010]).
Regarding claim 18, Cavallaro in view of Kim discloses all the claimed invention as set forth and discussed above in claim 17. Kim discloses further comprising: detecting activation of an input device(120)(Fig. 1A; ¶[0070], [0072]; note- the input unit includes a camera 121, a microphone 122 and a user input unit 123) of the mobile computing device prior to placing the mobile computing device in the low-power operational mode(¶[0213]-[0214]).
Regarding claim 19, Cavallaro in view of Kim discloses all the claimed invention as set forth and discussed above in claim 16. Cavallaro further discloses, wherein the battery status information includes a charge state indicator(¶[0026]), and the criterion is a threshold; and wherein the method further comprises: retrieving the threshold from a memory of the mobile computing device.
Cavallaro does not expressly teach that “the criterion is a threshold; and wherein the processor is further configured to retrieve the threshold from the memory”.
Kim discloses factual evidence of, the criterion is a threshold(¶[0201]); and wherein the processor is further configured to retrieve the threshold from the memory(¶[0237]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the device of Cavallaro by having, wherein the battery status information includes a charge state indicator, and the criterion is a  (¶[0254]).
Claims 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro et al., (Cavallaro) US 2018/0035383 in view of Maheshwari et al., (Maheshwari) US 2018/0082570.
Regarding claim 15, Cavallaro discloses all the claimed invention as set forth and discussed above in claim 11. Cavallaro further discloses, wherein the battery status information includes a charge state indicator (¶[0026]). However, Cavallaro does not teach, wherein the criterion is a threshold; and 16Docket No: 153453US01wherein the processor is further configured to obtain a first charge state indicator from the first battery pack, and dynamically generate the threshold based on the first charge state indicator.
Maheshwari discloses(abstract) factual evidence that the battery status information includes a charge state indicator and a criterion being a threshold (Fig. 1; ¶[0031]); and wherein a processor is further configured to obtain a first charge state indicator (see Figs. 1 and 4; steps 406 and 408; ¶[0031]).
Cavallaro and Maheshwari are mobile computing devices analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Maheshwari into the device of Cavallaro by having, wherein the criterion is a threshold; and 16Docket No: 153453US01wherein the processor is further configured to obtain a first charge state indicator from the first battery pack, and dynamically generate the threshold based on the first charge state indicator, as recited, to improve the user control of device power and charging, as per the teachings of Maheshwari (¶[0031])
Regarding claim 20, Cavallaro discloses all the claimed invention as set forth and discussed above in claim 16. Cavallaro further discloses, wherein the battery status information includes a charge state indicator (¶[0026]). However, Cavallaro does not teach, wherein the criterion is a threshold; and wherein the method further comprises: obtaining a first charge state indicator from the first battery pack; and dynamically generating the threshold based on the first charge state indicator.
Maheshwari discloses(abstract) factual evidence that the battery status information includes a charge state indicator and a criterion being a threshold (Fig. 1; ¶[0031]); and wherein a processor is further configured to obtain a first charge state indicator (see Figs. 1 and 4; steps 406 and 408; ¶[0031]).
Cavallaro and Maheshwari are mobile computing devices analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Maheshwari into the device of Cavallaro by having, wherein the criterion is a threshold; and 16Docket No: 153453US01wherein the method further comprises: obtaining a first charge state indicator from the first battery pack, and dynamically generating the threshold based on the first charge state indicator, as recited, to improve the user control of device power and charging, as per the teachings of Maheshwari (¶[0031]).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  
The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 9, 2021